Title: Charles Adams to John Adams, 8 January 1794
From: Adams, Charles
To: Adams, John


          
            My Dear Father
            New York Jany 8th 1794
          
          Your letter inclosing the Pamphlet, came very safe to hand. I thank you, for your kindness. The Mails between this City and Philadelphia are very safe and secure. I have never heard of any accident happening to anything sent by this conveyance. Many of the communications published in this pamphlet have already appeared in our papers You know Sir that it is an idea cherished by many that a Republic should have no secrets. This doctrine carried to its full extent will no doubt lead us into some disagreable scrapes but I also think that we must pay the price of experience for all the wisdom we are likely to obtain. You letter I transcribed and gave in to the Printers of the Minerva I have taken such precautions that no person can know from whence it came. I gave it in the evening before last, it has not yet appeared. Whether there is anything in it which does not suit their palates I cannot say but I am sure there are truths which ought to be told and which ought to be regarded by Americans. Please to give my Love to Thomas and beleive me your affectionate son
          
            Charles Adams
          
          
            We are told that Genl Knox will resign. where is the man who can, and will supply his place?
          
        